—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Brian Wing, Commissioner of New York State Office of Temporary and Disability Assistance, which denied the petitioner’s request for reimbursement for certain transportation expenses she incurred in the care of foster children, the petitioner appeals from a judgment of the Supreme Court, Kings County (Dabiri, J.), entered August 25, 1999, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
CPLR 217 provides that “a proceeding against a body or officer must be commenced within four months after the determination to be reviewed becomes final and binding upon the petitioner.” A determination is considered to be final and binding for CPLR 217 purposes when it has an impact upon the petitioner and when he or she knows that he or she is aggrieved (see, Edmead v McGuire, 67 NY2d 714, 716; Matter of Feldman v Board of Educ., 259 AD2d 700; Matter of Metropolitan Package Store Assn. v Duffy, 143 AD2d 832). The petitioner did not commence this proceeding until eight months after receiving notice that she was aggrieved. Accordingly, the petition was *628time-barred (see, Matter of Clark v Suffolk County Dept. of Civ. Serv., 216 AD2d 464). O’Brien, J. P., Friedmann, H. Miller and Schmidt, JJ., concur.